DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1–4 and 14, in the reply filed on 3 June 2022 is acknowledged. The traversal is on the ground(s) that the claims are sufficiently related and do not present a search burden. This argument is persuasive, and all claims will be examined.

Specification
The disclosure is objected to because of the following informalities:
On line 2 of pg. 29 of the submitted specification, “separate to” is grammatically incorrect, and should be amended to “separate from.”
Appropriate correction is required.

Claim Objections
Claims 3, 5, and 7–13 are objected to because of the following informalities:
Claim 3 has a semi-colon followed by “wherein” on line 7, which customarily indicates the beginning of a new, separate section, as is appropriate for claim bodies (37 C.F.R. 1.75(i)). The Office recommends that the quoted language begin in a new section of the claim.
Claim 3 recites “an apparatus for setting the temperature of the mixture” (ln. 18), where the isomerization substrate alone should be mentioned alongside the mixture as is done repeatedly earlier in the claim.
Claim 3 recites, “wherein the container is a container which is separate . . . ” (ln. 19). The language of “a container which is” is needless and should be struck.
Claim 3 recites “separate to” (ln. 19), which is grammatically incorrect and should be amended to “separate from.”
Claim 5 recites “a first axis or first middle axis.” The “first middle axis” is simply a narrower version of the “first axis,” and presenting in the claim is needless and confusing, similar to the optional limitations warranting rejections under § 112(b) discussed below. The claim should be amended to strike “or first middle axis.” Claim 6 (ln. 22) and claim 7 (lns. 26–27) should be amended in the same way.
Similarly, claim 7 recites, “by means of an at least one second separating device or by means of separating or filtrating the first mixture by use of a second surface of the second separating device in the second lauter device,” where the latter option is merely a narrower version of the first option, and should be struck.
Claims 8–13 are objected to due to dependency upon an objected-to claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the first apparatus for setting the temperature in claim 1;
the at least one first separating device in claims 1, 5, and 6;
the apparatus for adding at least one portion of an enzyme-containing substrate in claim 1;
the apparatus for at least partially clarifying the wort in claim 2;
the apparatus for setting the temperature of the mixture in claim 3;
the at least one clarifying device in claim 4;
the second apparatus for cooling the wort in claim 4; and
the cooling apparatus in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 1, 3, 4, and 14 recite broad recitations followed by narrower statements of the range/limitation: 
claim 1, lns. 22, 31, and the last line, “in particular for cooling”;
claim 1, lns. 26–30, “preferably at least one portion . . . ”;
claim 3, lns. 14–15, “wherein the vessel which carries beer or wort is preferably arranged downstream . . . ”;
claim 3, ln. 18, “preferably an apparatus for setting the temperature of the mixture”;
claim 3, lns. 22–23, “preferably 50% or less . . . ”;
claim 4, ln. 3, “preferably from a cast wort”;
claim 4, lns. 6–9, “wherein the container is arranged with respect to the flow of the wort preferably . . . ”:
claim 4, lns. 10–11, “wherein the container is arranged with respect to the flow of the wort preferably . . . ”;
claim 4, last four lines, “preferably arranged such that . . . ”;
claim 5, ln. 24, “in particular at regular time intervals”;
claim 5, lns. 25–27, “wherein the first wort preferably has . . . ”;
claim 5, ln. 30, “preferably keeping hot or boiling”;
claim 5, ln. 31, “in particular cooling”;
claim 5, lns. 32–35, “preferably between 0 and 80 °C . . . ”;
claim 5, lns. 37–44, “preferably of at least one portion of a mash . . . ”;
claim 6, ln. 11, “preferably of a first surface of the first separating device”;
claim 6, ln. 25, “in particular at regular time intervals”;
claim 6, lns. 26–28, “wherein the first wort preferably has a content of solid matter . . . ”;
claim 6, ln. 31, “preferably keeping hot or boiling”;
claim 6, ln. 32, “in particular cooling”;
claim 6, lns. 33–36, “preferably between 0 and 80 °C . . . ”;
claim 6, lns. 38–44, “preferably of at least one portion of a mash . . . ”;
claim 7, ln. 3, “preferably the third wort”;
claim 7, second-to-last line, “preferably at regular time intervals”;
claim 8, “wherein the adding according to step (2b) is carried out preferably . . . ”;
claim 9, “preferably between 82 and 95 °C . . . ”;
claim 10, ln. 6, “in particular a post run or a last run”;
claim 10, ln. 7, “preferably from 0.5 to 5 °P”;
claim 10, lns. 9–10, “preferably of more than 200 mg/L . . . ”;
claim 10, ln. 12, “preferably 93 to 98 °C”;
claim 10, ln. 16, “preferably at least one α acid”;
claim 10, ln. 18, “preferably between 93 and 100 °C”;
claim 10, lns. 19–22, “wherein the temperature range preferably includes . . . ”;
claim 10, lns. 25–28, “wherein the period of time is preferably by 20 to 50 minutes longer . . . ”;
claim 10, lns. 29–30, “preferably at least by separating of solid components . . . ”;
claim 10, lns. 32–33, “which is obtained preferably according to the second partial method . . . ”;
claim 10, last three lines, “preferably, the solid components of the wort . . . ”;
claim 11, lns. 6–7, “wherein the wort preferably . . . ”;
claim 11, ln. 9, “preferably from 0.5 to 5 °P”;
claim 11, lns. 11–12, “preferably of more than 200 mg/L . . . ”;
claim 11, ln. 16, “preferably at least one α acid”;
claim 11, ln. 18, “preferably 93 to 100 °C”;
claim 11, lns. 19–22, “wherein the temperature range preferably includes . . . ”;
claim 11, lns. 25–28, “wherein the period of time is preferably by 20 to 50 minutes longer . . . ”;
claim 11, lns. 29–30, “preferably at least partly separating solid components . . . ”;
claim 11, lns. 32–33, “which is obtained preferably according to the second partial method . . . ”;
claim 11, last three lines, “preferably, the solid components of the wort . . . ”;
claim 12, lns. 2–3, “preferably of a cast wort”;
claim 12, lns. 13–14, “preferably in the area of an upper or lower third of the container”;
claim 13, lns. 2–3, “preferably, for hopping of a wort”;
claim 13, lns. 5–6, “preferably the wort according to the first partial method”;
claim 13, lns. 8–9, “preferably prior to step (2a) . . . ”;
claim 14, last line, “preferably of a beverage based on wort . . . ”; and
claim 15, all lines, “preferably at least one portion of a mash . . . ,” which recites optional limitations upon optional limitations.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant should strike the optional limitations in each of the claims.
Claim 1 recites “at least one wort, which is selected from a group, at least consisting of a first wort, a second wort, a third wort, and a fourth wort” (lns. 3–4). The limitation renders the claim indefinite because the second, third, and fourth worts are mentioned nowhere else in the claim, and it’s unclear what the meaning of claiming these other worts is supposed to have, i.e. whether they are positively recited as part of the brewing plant or not. The same judgment applies to independent claims 5 and 6 which each have the same limitation.
Claim 1 recites “a plurality or multiplicity of openings” (ln. 10). The limitation renders the claim indefinite simply because it’s unclear what any difference would be between “plurality” and “multiplicity.” If these terms have the same meaning, Applicant should select one and strike the other. If these terms are intended to have different meanings, Applicant should explain what those are.
Claim 1 recites “a first wort (first run)” (lns. 28–29). The limitation renders the claim indefinite because its relation to the first wort selected from the group of four is unclear (whether it is the same, or different), and the meaning of “first run” is unclear, though if the Office is correct, “first wort” should simply be replaced by “first run wort.”
Claim 1 recites “the apparatus” (second-to-last line). The limitation renders the claim indefinite because it’s unclear which apparatus this is supposed to be. Given the context in the claim, the Office trusts that this is supposed to be the first apparatus for setting the temperature. Assuming that is correct, Applicant should amend the claim to reflect that.
Claim 2 recites that “the least one portion of an enzyme-containing substrate is . . . in the area of an apparatus for at least partially clarifying the wort.” The language “in the area of” renders the claim indefinite because it is a relative term. The term “in the area of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant may either amend the claim to strike the language, or offer proof that one of ordinary skill in the art would understand reasonable metes and bounds of the term.
Claim 3 recites “the apparatus for thermally treating the wort produced in the brewing plant” (lns. 19–20), which is also mentioned in the last two lines of the claim. This limitation does not quite have antecedent basis, as no other aforementioned apparatus is described in exactly the same way. It’s unclear if this may be referring to the “apparatus for setting the temperature of the mixture” immediately above in the claim, or “a first apparatus for setting the temperature” from claim 1.
Claim 4 recites that “the cooling apparatus is suitable” (fourth-to-last line). The meaning of this limitation is simply unclear.
Claim 5 recites “a first receiving unit of the first lauter device as defined in claim 1” (lns. 7–9). The limitation renders the claim indefinite because claim 1 only really defines the first receiving unit by reference to the first separating device, which is not explicitly incorporated from claim 1 in this claim, making it unclear how claim 1 would define the particulars of the separating device alone. It would make more sense if both the receiving unit and separating device, or simply the lauter device, of claim 1 was incorporated.
Claim 5 recites, “the first surface moves relatively to the mash, to the first residual mash, and/or to the first receiving unit” (lns. 18–19). It’s unclear why the claim would recite “the mash” and “the first residual mash” as alternatives. The Office guesses that “the mash” should be “the first wort.”
The end of claim 5 recites “the second device,” which lacks antecedent basis, as well as any explanation as to what this device is. Applicant may consider amending the claim to suggest that it is incorporating the second device of claim 1.
Claim 6 recites “a first surface of the first separating device” (ln. 19). This device is introduced optionally on line 11 of the claim, and it is therefore unclear if this limitation is being positively recited. If the first recitation is made non-optionally, Applicant should employ the definite article for the latter recitation.
Claim 7 recites, “the second surface moves relative to the first mixture present in the second lauter device . . . ” (lns. 22–24). However, the second surface recited here is only presented optionally earlier in the claim (ln. 15), render it unclear as to whether this limitation is positively recited.
Claim 9 recites “providing an isomerization substrate containing a wort or consisting of a wort” (lns. 5–6). Claim 11 recites the same (lns. 5–6). The limitation renders each claim indefinite because it’s unclear what the difference is between the substrate “containing a wort” and the substrate “consisting of a wort.”
Claim 15 is indefinite because, as a “use” claim, it attempts to claim a process without setting forth any steps involved in the process. See MPEP § 2173.05(q).

Claim Rejections — 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a “use” claim, and practically presents a method without any method steps. See MPEP § 2173.05(q). Applicant should amend the claim to properly recite a method with method steps.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasmuht et al. (DE 196 02 167 C1).
Wasmuht discloses the use of an enzyme-containing substrate (via diastasis vessel 5).
Allowable Subject Matter
Claims 1–14 would be allowable if rewritten or amended to overcome the objections, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reiter (US Pat. 3,249,443), Gore et al. (US Pat. 1,922,730), Reiter (US Pat. 3,394,647).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761